Title: Thomas Jefferson to Samuel Carr, 29 August 1814
From: Jefferson, Thomas
To: Carr, Samuel


          D. Dear Sir  Monticello Aug. 29. 14.
          Roland Goodman who has lived with me as a carpenter since January last, informs me he is a member of your company, now called into service, and desires me to inform you of the state of his health. in May
			 last he broke a blood vessel, in the lungs as was supposed, and voided a vast quantity of blood from it by the mouth, insomuch that he was long in imminent danger of dying,
			 & was under the
			 care
			 of Dr Carr. after about a month (I believe) he got so that he could work a little, but  had several relapses afterwards, was taken with a cough, and is (as I verily believe, altho I have avoided saying so to him) in a consumption. his hectic cough, paleness, emaciated body, &
			 reduced strength will make it visible to you. he works on light things, but cannot do half work in that way, nor any thing at all requiring strength—and I doubt if he could ride to Richmond. I am
			 satisfied if he is exposed to get wet & should catch cold it will fix the disease of his lungs & end in his certain death. I should be the
			 last man to propose excusing a single person
			 from
			 service at this moment if he were able to perform it. every member of my own family has gone with my entire approbation. but this man is really unable and will only add one to your
			 sicklist from
			 the
			 start, & to that of the dead in a very short time. health & victory attend you.
          Th:
            Jefferson
        